Name: 96/128/EC: Commission Decision of 25 January 1996 approving the annual programme of measures submitted by the Greek Government in 1995 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  Europe
 Date Published: 1996-02-07

 Avis juridique important|31996D012896/128/EC: Commission Decision of 25 January 1996 approving the annual programme of measures submitted by the Greek Government in 1995 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) Official Journal L 029 , 07/02/1996 P. 0010 - 0010COMMISSION DECISION of 25 January 1996 approving the annual programme of measures submitted by the Greek Government in 1995 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) (96/128/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 85/360/EEC of 16 July 1985 concerning the restructuring of the system of agricultural surveys in Greece (1), as last amended by Decision 92/582/EEC (2), and in particular Article 4 thereof,Whereas, according to Article 4 (1) of the aforementioned decision, the Greek Government presented the annual programme of measures which comprise:- the report on the experience gained during the implementation of the programme of the previous year (1994),- the programme of measures planned for the following year (1996);Whereas the programme submitted is such as to attain the objectives of organizing in Greece a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field;Whereas the measures provided for by this Decision comply with the opinion of the Standing Committee on Agricultural Statistics;Whereas the Community contribution to the expenditure scheduled for 1996 must take account of the limits stipulated in Decision 85/360/EEC (maximum contribution of ECU 20 million, or 50 % of the total cost of the programme),HAS ADOPTED THIS DECISION:Article 1 The annual programme of measures submitted in 1995 by the Greek Government is approved. The Community contribution for 1996 will be granted within the limits stipulated in Decision 85/360/EEC, taking account of payments already made and provided that the aims of the plan have been achieved.Article 2 This Decision is addressed to the Hellenic Republic.Done at Brussels, 25 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 191, 23. 7. 1985, p. 53.(2) OJ No L 394, 31. 12. 1992, p. 28.